The Court were of opinion that the statute in regard to divorce did not confer authority upon the court to decree a dissolution of the bonds of matrimony on the grounds set up in this case.
The chief-justice, while concurring in the judgment, expressed the opinion that a denial of the marital right of intercourse, when continued for a period of two years, should be regarded as a desertion within the meaning of the statute unless such denial was made in consequence of inability from sickness, or other sufficient cause, in good faith.
Order appealed from affirmed.